internal_revenue_service number release date index number --------------------- ------------- ----------------------------- --------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc tege eb hw plr-128333-11 date date legend taxpayer --------------------------------------------------- ------------------------------ state statute a statute b statute c dear -------------- -------------- -------------------------------------- ------------------------------------ ------------------------------------------------------------------- taxpayer is a local_government entity in state taxpayer requests a ruling on the proper tax treatment of certain payments made to taxpayer’s employees under sec_104 and sec_3121 of the internal_revenue_code the code statute a provides that when a member of the police department of any municipality is unable to work because of an on-the-job injury their salary shall continue for a minimum of six months with the municipality having the option of extending the period for up to an additional six months not to exceed a total of twelve months statute b similarly provides that when a member of the fire department of any municipality is unable to work because of an on-the-job injury their salary shall continue for a minimum of six months with the municipality having the option of extending the period for up to an additional six months not to exceed a total of twelve months plr-128333-11 statute b contains a special provision for burn injuries cause or sustained in while in the discharge of the member’s duties statute c provides that any full-time non-police and non-fire employee injured on the job shall continue to receive regular salary or rate of pay during absence from work not to exceed a period of one thousand forty-four hours sec_104 of the code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_3101 and sec_3111 of the code impose federal_insurance_contributions_act fica_taxes on employees and employers respectively fica_taxes apply to wages as defined in code sec_3121 that employers pay for employment as defined in sec_3121 sec_3121 of the code provides with certain exceptions that for fica tax purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 of the code provides that wages does not include the amount of any payment on account of sickness or accident disability but in the case of payments made to an employee or any of his dependents excludes only payments received under a workmen’s compensation law sec_31_3121_a_2_-1 of the employment_tax regulations provides that a payment made under a workers’ compensation law includes a payment made pursuant to a statute in the nature of a workers’ compensation act sec_3401 and sec_3402 of the code provide with certain exceptions that every employer paying wages shall deduct and withhold upon such wages an income_tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury payments made pursuant to a statute in the nature of a worker’s compensation act that are excludable from gross_income under code sec_104 are not subject_to income_tax_withholding plr-128333-11 accordingly based on the representations made and authorities cited above we conclude as follows payments made to members of the taxpayer’s police and fire departments pursuant to statues a and b for injuries sustained in the course of employment are paid pursuant to a statute in the nature of workmen’s compensation act and are excluded from gross_income under sec_104 of the code payments made to taxpayer’s non-police and non-fire employees pursuant to statute c for injuries sustained in the course of employment are paid pursuant to a statute in the nature of a workmen’s compensation act and are excluded from gross_income under sec_104 of the code payments made by taxpayer under statutes a b and c for injuries sustained in the course of employment are not subject_to federal_income_tax withholding under sec_3401 and sec_3402 of the code payments made by taxpayer under statutes a b and c for injuries sustained in the course of employment are not wages under sec_3121 and sec_31_3121_a_2_-1 of the employment_tax regulations accordingly such payments are not subject_to fica tax under sec_3101 and sec_3111 we do not address your ruling requests number sec_5 and section dollar_figure of revproc_2011_1 provides that the service will not issue a letter_ruling or a determination_letter on hypothetical situations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
